DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions	
Applicant's election with traverse of invention Group II in the reply filed on 12/31/2021 is acknowledged.  The traversal is on the ground(s) that invention Group I and invention Group II are not patentably distinct since invention Group I and Group II “do not represent patentably distinct inventions, but rather, are clearly related inasmuch as claim 2 recites a partial embodiment of claim 1 that serves as a basis for dependent claim 4, which is recites a complete embodiment of claim 1.”  This is not found persuasive because the independent claim of invention Group I does not recite a single element of the wall material as recited in independent claim of invention Group II, and further requires the shell material to comprise a reaction product of an amine with a reactant different from malic anhydride copolymer recited in independent claim 1.  While dependent claims any further define invention of Group I and Group II, the independent claims of respective invention Groups clearly represent inventions of completely different scopes., searches and classifications.
The requirement is still deemed proper and is therefore made FINAL.
It is expressly noted on the record that the applicants did not present any traversal arguments with respect to the restriction of invention Group III.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between invention Groups I and II and invention Group III, the election of Group II with respect to the invention Group III has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 19-20, 28, 3135 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Groups I and III, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 2-6, 8-18, 36-37 and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19  of co-pending Application No. 16/777,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as claimed in the instant application is broader in scope than the invention claimed in the referenced application and encompasses the invention claimed in the referenced co-pending application, thus being fully anticipated by the claimed of the referenced application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 2-6, 8-18, 36-37  and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of co-pending Application No. 16/776,965 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as claimed in the instant application substantially overlaps in scope with the invention claimed in the referenced application thus being at least obvious from the claimed of the referenced co-pending applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim s 2-6, 8-18, 36-37  and 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of co-pending Application No. 17/517,816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention as claimed in the instant application is a necessary product of  the process claimed in the referenced application,  thus being at least obvious from the claimed of the referenced co-pending applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2015091877 discloses a composition comprising a microcapsule, the microcapsule comprising a core and a wall material surrounding a portion of the core, the wall material comprising a reaction product of an amine and a copolymer of maleic anhydride  (as per instant claim 1).  US Patent 3870542 discloses microcapsules containing a shell comprising a reaction product of siloxane, epoxide and amine (ex. 13). US Patent  4,626,471 disclosed microcapsule comprising a shell of amine cures epoxy resin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ